Citation Nr: 1112327	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-24 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative lumbar disease with a history of disc herniation at L5-S1 and lumbosacral strain ("lumbar spine disability").



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO, which awarded an increased 10 percent rating for the service-connected lumbar spine disability effective from October 2006.  

As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran also appealed a January 2007 rating decision that denied service connection for a left knee injury.  The Veteran perfected an appeal; however, service connection was ultimately awarded for left knee medial meniscal derangement in December 2007.  As there no longer remains a claim in controversy, the matter is rendered moot.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The service-connected lumbar spine disability is not shown to be manifested by  symptomatology consistent with incapacitating episodes of intervertebral disc syndrome as defined by the statute, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 5235-5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in correspondence sent to the Veteran in November 2006 and June 2008.

These letters asked the Veteran to identify any post-service medical records (VA and non-VA) pertinent to his claim.  

Additionally, the Veteran was notified of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim, i.e. that the service-connected disability had worsened in severity.  

Notice pursuant to the Dingess decision was included in these letters.  Additionally, the June 2008 letter contained the General Rating Formula for Disease and Injuries of the Spine, as well as the criteria for rating Intervertebral Disc Syndrome and Arthritis.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, and reports of VA examination.  

The Veteran has not identified any other evidence which has not been obtained with respect to the claim decided in the instant decision.  The Veteran denied having any further evidence or information to submit in support of his claim in July 2008.

The Board notes the Veteran's representative indicated in their Informal Hearing Presentation that the Veteran did not report for VA examination and thus, it should be rescheduled.  They further indicated the Veteran had no notice of the examination; however, the record does not show the Veteran missed a scheduled VA examination.  In fact, the record specifically shows the Veteran's presence was not necessary in November 2007 as just an addendum opinion was being sought.  

The Board is aware the last VA examination is in 2007, but the mere fact that the Veteran has not had an examination in a few years does not necessarily render that examination inadequate for purposes of rating the Veteran's service-connected disability, particularly in a situation where the disability has stabilized for quite some time.  

In situations where the Veteran can articulate or show some specific reasons why the last examination report no longer provides an accurate assessment as to the current severity of a condition, a new examination is certainly warranted.   

However, the Veteran does not contend nor has he set forth specific evidence of an increase in the service-connected disability.  Further, the objective medical evidence does not show that his condition has worsened in severity since the last VA examination so as to warrant a new examination.  

As such, the Board finds that the last VA examinations of record dated in 2006 and 2007 are adequate for rating purposes.  Finally, there is enough evidence in the claims file to render a decision on the merits of the increased rating claim.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  

Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for a lumbar spine disability in a November 2002 rating decision.  An initial noncompensable evaluation was assigned effective on March 7, 2002, the day following separation from active military service.  

In December 2006, the RO awarded an increased 10 percent disability rating effective in October 2006.  The Veteran disagreed with the 10 percent rating, and as such, his claim remains in controversy as less than the maximum benefit available was awarded.  See AB, supra.   

At the outset, the Board would note that effective on September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed his claim in October 2006.  Thus, only the regulations effective on September 26, 2003, apply to this claim.

The Veteran's lumbar spine disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2010).  

Under Diagnostic Code 5242, degenerative arthritis of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating  for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent rating is assigned for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

While there has been some radiographic evidence showing narrowing of disc space, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  

The Veteran himself has denied incapacitating episodes, to include on VA examination in December 2006 and August 2007.  

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the lumbar spine under the diagnostic codes pertinent to rating neurological disorders.  There were, however, no compensable neurological disabilities (paralysis of the sciatic nerve) associated with the lumbar spine.  38 C.F.R. § 4.124a, Diagnostic Code 8520).  

While there was some indication the Veteran had lumbar radiculopathy during VA examination in August 2007, a November 2007 electromyography (EMG) was normal.  

Moreover, in a November 2007 addendum opinion, the VA examiner indicated that the Veteran's complaints of numbness in his left leg did not reflect a problem within the peripheral nerve function.  The examiner further indicated that no diagnosis could be offered other than a psychophysiological symptom manifestation.  

Finally, a January 2007 magnetic resonance imaging (MRI) revealed that, while there was disc bulge that contacted the exiting nerve root, there was no nerve root compression.

Thus, the Board shall consider the service-connected disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent evaluation is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 126. 

In this regard, records from the Baptist Medical Center dated in August 2006, contained complaints of back pain.  The Veteran denied bowel and bladder impairment.  

Upon VA examination in December 2006 the Veteran complain of back pain.  Flare-ups were said to occur on a monthly basis and could last up to a week at a time.  He used lumbar support as an assistive device on a daily basis and had a TENS unit.  

The examination noted that forward flexion was performed to 90 degrees with end range pain.  He was able to extend to 20 degrees with end range pain.  Rotation was 45 degrees in each direction.  Right lateral flexion was to 25 degrees and left lateral flexion was to 35 degrees, both with end range pain.  

There was no additional limitation following repetitive use.  Palpation of the low back revealed no spasm or tenderness.  Straight leg raising was negative, bilaterally.  His gait was normal.    

A January 2007 entry from Liberty Family Care showed that the Veteran complained of radiating back pain, but denied bowel and bladder impairment.  There was no spine deformity or spasm.  There was some tenderness. 

The records from Oconee Memorial Hospital also dated in January 2007 note the Veteran's complaints of back pain.  He reported having paresthesias, but palpation on the sciatic notch did not radiate pain down the legs.  

The chiropractic notes dated in July 2007 show the Veteran was in a motor vehicle accident.  He was treated for back pain in August 2007.

Upon VA examination in August 2007, while there was thought to be some left SI radiculopathy present, as noted earlier, this was dispelled by EMG and the November 2007 VA addendum opinion.

Based on the foregoing complaints of pain experienced in the Veteran's lumbar spine, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there have been complaints of pain, forward flexion of the thoracolumbar spine was at worst limited to 90 degrees.  There was no evidence of  lack of endurance, weakness or incoordination of the lumbar spine at any time.  Moreover, there were no findings of additional limitation of function after repetitive  motion testing or spasm.

The Board has considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's lumbar spine is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

In sum, a 10 percent rating, for the lumbar spine disability is warranted based on the relevant complaints of pain in the Veteran's lumbar spine.  

A rating in excess of 10 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with incapacitating episodes of intervertebral disc syndrome as defined by the statue, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 126.  

The determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

The Veteran has not had any recent hospitalization for his lumbar spine.  The Veteran remains employed.  While he notes having missed approximately two weeks of work in a six month period due to flare-ups (December 2006 VA examination), the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased evaluation in excess of 10 percent for the service-connected lumbar spine disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


